             Case 2:20-cv-01248-RSM-DWC Document 21 Filed 11/04/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      EMANUEL ENOCH PICKARD-
        AGUILAR,                                         CASE NO. 2:20-CV-1248-RSM-DWC
11
                                Plaintiff,               ORDER DENYING MOTIONS FOR
12                                                       COUNSEL AND TO FILE OVERSIZE
                 v.                                      DOCUMENT
13
        WASHINGTON STATE
14      EMPLOYMENT SECURITY
        DEPARTMENT,
15
                                Defendant.
16

17            Plaintiff Emanuel Enoch Pickard-Aguilar, proceeding in forma pauperis, initiated this

18 action on August 17, 2020. See Dkt. 1. Currently pending before the Court are Plaintiff’s

19 Application for Court-Appointed Counsel and Motion to File Oversize Document. Dkt. 8, 11.

20      I.       Application for Court-Appointed Counsel (Dkt. 8)

21            On September 11, 2020, Plaintiff filed an Application for Court-Appointed Counsel. Dkt.

22 8. In “exceptional circumstances,” a district court may appoint counsel for indigent civil litigants

23 pursuant to 28 U.S.C. § 1915€(1) (formerly 28 U.S.C. § 1915(d)). Terrell v. Brewer, 935 F.2d
                th                                                th
24 1015, 1017 (9 Cir. 1991); Rand v. Roland, 113F.3d 1520, 1525 (9 Cir. 1997), overruled on

     ORDER DENYING MOTIONS FOR COUNSEL
     AND TO FILE OVERSIZE DOCUMENT - 1
           Case 2:20-cv-01248-RSM-DWC Document 21 Filed 11/04/20 Page 2 of 3




 1 other grounds, 154 F.3d 952 (9th Cir. 1998); see 28 U.S.C. § 1915€(1). To decide whether

 2 exceptional circumstances exist, the Court must evaluate both “the likelihood of success on the

 3 merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity

 4 of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)

 5 (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff must plead facts

 6 showing he has an insufficient grasp of his case or the legal issues involved and an inadequate

 7 ability to articulate the factual basis of his claims. Agyeman v. Corrections Corp. of America,

 8 390 F.3d 1101, 1103 (9th Cir. 2004).

 9            Here, Plaintiff submitted an Application for Court-Appointed Counsel form indicating he

10 has been unable to obtain counsel to assist in this case. Dkt. 8. Plaintiff provides no reasons

11 explaining why he needs Court-appointed counsel. Id. The Court notes this case does not involve

12 complex facts or law, and Plaintiff has not shown an inability to articulate the factual basis of his

13 claims in a fashion understandable to the Court. Plaintiff has also not shown he is likely to

14 succeed on the merits of his case. Further, while Plaintiff states he has no income, he has not

15 provided evidence that he is indigent.

16            As Plaintiff has not shown exceptional circumstances exist in this case, Plaintiff’s

17 Application for Court-Appointed Counsel (Dkt. 8) is denied without prejudice.

18      II.      Motion to File Oversize Document (Dkt. 11)

19            Plaintiff filed the Motion to File Oversize Document on October 2, 2020, requesting

20 leave to file an oversized document regarding clarification requested by the Court. Dkt. 11. On

21 October 1, 2020, the Court directed Plaintiff to clarify the named defendants in this action. Dkt.

22 10. On October 8, 2020, Plaintiff responded to the Court’s Order, clarifying he intended to name

23 only the Washington State Employment Security Department as a defendant in this action. Dkt.

24

     ORDER DENYING MOTIONS FOR COUNSEL
     AND TO FILE OVERSIZE DOCUMENT - 2
          Case 2:20-cv-01248-RSM-DWC Document 21 Filed 11/04/20 Page 3 of 3




 1 12. There is no additional information needed to respond to the Court’s Order. Therefore,

 2 Plaintiff’s Motion to File Oversize Document (Dkt. 11) is denied.

 3             If Plaintiff seeks to file evidence in opposition to Defendant’s Motion for Summary

 4 Judgment, any such evidence should be filed on or before November 16, 2020.

 5      III.      Conclusion

 6             For the above stated reasons, Plaintiff’s Application for Court-Appointed Counsel (Dkt.

 7 8) and Motion to File Oversize Document (Dkt. 11) are denied.

 8             Dated this 4th day of November, 2020.


                                                           A
 9

10
                                                           David W. Christel
11                                                         United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTIONS FOR COUNSEL
     AND TO FILE OVERSIZE DOCUMENT - 3
